Case: 12-50130     Document: 00511964413         Page: 1     Date Filed: 08/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 12-50130
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE MONTEJO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2205-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Jose Montejo raises arguments
that he concedes are foreclosed by United States v. Heth, 596 F.3d 255, 258-59
& n.3 (5th Cir. 2010), which held that (1) the Sex Offender Registration and
Notification Act (SORNA) was a valid exercise of Congress’s power under the
Commerce Clause and (2) the defendant’s conviction under SORNA did not
violate his due process rights even though (a) the states in which he traveled had
not yet implemented SORNA and (b) he had not received actual notice of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-50130   Document: 00511964413    Page: 2   Date Filed: 08/21/2012

                                No. 12-50130

SORNA’s registration requirements. See United States v. Whaley, 577 F.3d 254,
258-62 (5th Cir. 2009). The Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                     2